89 F.3d 843
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard WRIGHT, Appellant,v.UNITED STATES of America, Appellee.
No. 94-3292.
United States Court of Appeals, Eighth Circuit.
Submitted March 7, 1996.
Decided June 5, 1996.

Before WOLLMAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Richard Wright was convicted of conspiring to possess cocaine with intent to distribute, in violation of 21 U.S.C. §§ 841, 846.   In this 28 U.S.C. § 2255 motion, Wright challenges the application to him of a career-offender enhancement under U.S.S.G. § 4B1.1, arguing that 28 U.S.C. § 994(h) does not include section 846 conspiracy as one of the specified federal narcotics violations that triggers the career-offender enhancement.   We find Wright's argument is foreclosed by United States v. Mendoza-Figueroa, 65 F.3d 691 (8th Cir.1995) (en banc) (U.S.S.G §§ 4B1.1 and 4B1.2 authorize sentencing persons convicted of drug conspiracies as career offenders), petition for cert. filed (U.S. Dec. 4, 1995) (No. 95-7055).   Accordingly, we affirm the district court's1 denial of section 2255 relief.



1
 The Honorable Joseph E. Stevens, Jr., United States District Judge for the Western District of Missouri